Exhibit 10.4

 

ANIKA THERAPEUTICS, INC.

 

First Amended and Restated

Change in Control, Bonus and Severance Agreement

 

 

FIRST AMENDMENT AND RESTATEMENT, dated as of July 8, 2002 to that certain
AGREEMENT made as of April 26, 2000 by and among Anika Therapeutics, Inc., a
Massachusetts corporation with its principal place of business in Woburn,
Massachusetts (the “Company”), and Charles H. Sherwood of Sudbury, Massachusetts
(the “Executive”), an individual presently employed as the President and Chief
Executive Officer of the Company.

 

1.             Purpose.  The Company considers it essential to the best
interests of its stockholders to foster the continuous employment of key
management personnel.  The Board of Directors of the Company (the “Board”)
recognizes, however, that, as is the case with many publicly held corporations,
the possibility of a Change in Control (as defined in Section 2 hereof) exists
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders.  Therefore, the
Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company’s
management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control.  Nothing in this Agreement shall be
construed as creating an express or implied contract of employment and, except
as otherwise agreed in writing between the Executive and the Company, the
Executive shall not have any right to be retained in the employ of the Company.

 

2.             Change in Control.  A “Change in Control” shall mean the
occurrence of any one of the following events:

 

(a)           any “person,” as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 (the “Act”) (other than the Company, any of
its subsidiaries, any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan or trust of the Company or any of its
subsidiaries), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Act) of such person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 51% or more of
the combined voting power of the Company’s then outstanding securities having
the right to vote in an election of the Company’s Board of Directors (“Voting
Securities”); or

 

(b)           persons who, as of the date hereof, constitute the Company’s Board
of Directors (the “Incumbent Directors”) cease for any reason, including,
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction, to constitute at

 

--------------------------------------------------------------------------------


 

least a majority of the Board, provided that any person becoming a director of
the Company subsequent to the date hereof whose election or nomination for
election was approved by a vote of at least a majority of the Incumbent
Directors shall, for purposes of this Agreement, be considered an Incumbent
Director; or

 

(c)           the stockholders of the Company shall approve (A) any
consolidation or merger of the Company where the shareholders of the Company,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, shares representing in the
aggregate 51% of the voting shares of the corporation issuing cash or securities
in the consolidation or merger (or of its ultimate parent corporation, if any),
(B) any sale, lease, exchange or other transfer (in one transaction or a series
of transactions contemplated or arranged by any party as a single plan) of all
or substantially all of the assets of the Company or (C) any plan or proposal
for the liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate voting power
represented by the Voting Securities beneficially owned by any person to 51% or
more of the combined voting power of all then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a share split, stock dividend or similar
transaction or direct purchase from the Company), then a “Change in Control”
shall be deemed to have occurred for purposes of the foregoing clause (a).

 

3.             Terminating Event.  A “Terminating Event” shall mean any of the
events provided in this Section 3 occurring within twelve (12) months subsequent
to a Change in Control as defined in Section 2:

 

(a)           termination by the Company of the employment of the Executive with
the Company for any reason other than for Cause or the death of the Executive. 
“Cause” shall mean, and shall be limited to, the occurrence of any one or more
of the following events:

 

(i)            a willful act of dishonesty by the Executive with respect to any
matter involving the Company;

 

(ii)           conviction of the Executive of a crime involving moral turpitude;
or

 

2

--------------------------------------------------------------------------------


 

(iii)          the deliberate or willful failure by the Executive (other than by
reason of the Executive’s physical or mental illness, incapacity or disability)
to substantially perform the Executive’s duties with the Company and the
continuation of such failure for a period of 30 days after delivery by the
Company to the Executive of written notice specifying the scope and nature of
such failure and its intention to terminate the Executive for Cause.

 

A Terminating Event shall not be deemed to have occurred pursuant to this
Section 3(a) solely as a result of the Executive being an employee of any direct
or indirect successor to the business or assets of the Company, rather than
continuing as an employee of the Company following a Change in Control.

 

(b)           termination by the Executive of the Executive’s employment with
the Company for Good Reason.  “Good Reason” shall mean the occurrence of any of
the following events:

 

(i)            a substantial adverse change in the nature or scope of the
Executive’s responsibilities or duties from the responsibilities or duties
exercised by the Executive immediately prior to the Change in Control, it being
understood by the parties hereto, that so long as the Executive retains primary
management responsibilities for the business conducted by the Company
immediately prior to the Change in Control, Good Reason shall not exist under
this Section 3(b)(i); or

 

(ii)           a reduction in the Executive’s annual base salary and/or benefits
as in effect on the date hereof or as the same may be increased from time to
time except for across-the-board salary and/or benefits reductions similarly
affecting all or substantially all management employees.

 

For purposes of this Section 3, unless the context otherwise requires, Company
shall mean the Company or any successor thereto or to the business thereof in a
transaction involving a Change in Control.

 

4.             Special Termination Payments.  In the event a Terminating Event
occurs within twelve (12) months after a Change in Control in lieu of any
payments under the Employment Letter (as hereinafter defined),

 

(a)           the Company shall pay to the Executive, in addition to the
payment, if any, required by Section 5, an amount equal to 100% of the
Executive’s annual salary as in effect immediately prior to the Change in
Control, said amount shall be paid in one lump sum payment no later than
thirty-one (31) days following the Date of Termination (as such term is defined
in Section 9(b)); and

 

3

--------------------------------------------------------------------------------


 

(b)           the Company shall continue to provide health, dental, long-term
disability, life insurance and other fringe benefits to the Executive, on the
same terms and conditions (including any required co­-payments) as though the
Executive had remained an active employee, for twelve (12) months; and

 

(c)           the Company shall provide COBRA benefits to the Executive
following the end of the period referred to in Section 4(c) above, such benefits
to be determined as though the Executive’s employment had terminated at the end
of such period.

 

5.             Payment Upon Effective Date of Change in Control.  Upon the
effective date of a Change in Control, regardless of whether a Terminating Event
has occurred, in addition to any other payment required by Section 4, the
Company shall pay the Executive an amount in cash representing one hundred
percent (100%) of the Executive’s annual salary as in effect immediately prior
to the Change in Control.   Said amount shall be paid in one lump sum payment no
later than thirty-one (31) days following the effective date of a Change in
Control.

 

6.             Certain Limitations.  It is the intention of the Executive and of
the Company that no payments by the Company to or for the benefit of the
Executive under this Agreement or any other agreement or plan, if any, pursuant
to which the Executive is entitled to receive payments or benefits shall be
nondeductible to the Company by reason of the operation of Section 280G of the
Code relating to parachute payments or any like statutory or regulatory
provision.  Accordingly, and notwithstanding any other provision of this
Agreement or any such agreement or plan, if by reason of the operation of said
Section 280G or any like statutory or regulatory provision, any such payments
exceed the amount which can be deducted by the Company, such payments shall be
reduced to the maximum amount which can be deducted by the Company.  To the
extent that payments exceeding such maximum deductible amount have been made to
or for the benefit of the Executive, such excess payments shall be refunded to
the Company with interest thereon at the applicable Federal rate determined
under Section 1274(d) of the Code, compounded annually, or at such other rate as
may be required in order that no such payments shall be nondeductible to the
Company by reason of the operation of said Section 280G or any like statutory or
regulatory provision.  To the extent that there is more than one method of
reducing the payments to bring them within the limitations of said Section 280G
or any like statutory or regulatory provision, the Executive shall determine
which method shall be followed, provided that if the Executive fails to make
such determination within forty-five (45) days after the Company has given
notice of the need for such reduction, the Company may determine the method of
such reduction in its sole discretion.

 

7.             Term.  This Agreement shall take effect on the date first set
forth above and shall terminate upon the earliest of (a) the termination by the
Company of the employment of the Executive for Cause; (b) the cessation of the
Executive’s employment with the Company for any reason or the resignation or
termination of the Executive for any reason, in each case, prior to a Change in
Control; or (c) the resignation of the Executive after a Change in Control for
any reason other than for Good Reason.

 

4

--------------------------------------------------------------------------------


 

8.             Withholding.  All payments made by the Company under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

 

9.             Notice and Date of Termination; Disputes; Etc.

 

(a)           Notice of Termination.  After a Change in Control and during the
term of this Agreement, any purported termination of the Executive’s employment
(other than by reason of death) shall be communicated by written Notice of
Termination from one party hereto to the other party hereto in accordance with
this Section 9.  For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which shall indicate the specific termination provision in this
Agreement relied upon and the Date of Termination.  Further, a Notice of
Termination for Cause is required to include a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board (exclusive of the Executive) at a meeting of the Board (after
reasonable notice to the Executive and an opportunity for the Executive,
accompanied by the Executive’s counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, the termination met the criteria
for Cause set forth in Section 3(a) hereof.

 

(b)           Date of Termination.  “Date of Termination,” with respect to any
purported termination of the Executive’s employment after a Change in Control
and during the term of this Agreement, shall mean the date specified in the
Notice of Termination.  In the case of a termination by the Company other than a
termination for Cause (which may be effective immediately), the Date of
Termination shall not be less than 30 days after the Notice of Termination is
given.  In the case of a termination by the Executive, the Date of Termination
shall not be less than 15 days from the date such Notice of Termination is
given.  Notwithstanding Section 3(a) of this Agreement, in the event that the
Executive gives a Notice of Termination to the Company, the Company may
unilaterally accelerate the Date of Termination and such acceleration shall not
result in a second Terminating Event for purposes of Section 3(a) of this
Agreement.

 

(c)           No Mitigation.  The Company agrees that, if the Executive’s
employment by the Company is terminated during the term of this Agreement, the
Executive is not required to seek other employment or to attempt in any way to
reduce any amounts payable to the Executive by the Company pursuant to Sections
4 and 5 hereof.  Further, the amount of any payment provided for in this
Agreement shall not be reduced by any compensation earned by the Executive as
the result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Executive to the Company, or
otherwise.

 

(d)           Mediation of Disputes.  The parties shall endeavor in good faith
to settle within 90 days any controversy or claim arising out of or relating to
this Agreement or the breach thereof through mediation with J.A.M.S./Endispute
or similar organizations.  If

 

5

--------------------------------------------------------------------------------


 

the controversy or claim is not resolved within 90 days, the parties shall be
free to pursue other legal remedies in law or equity.

 

10.           Assignment; Prior Agreements; Non–Solicitation.  Except for an
assignment by the Company in connection with a Change in Control in which the
successor, if other than the Company, shall assume and agree to perform this
Agreement in writing, neither the Company nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other party, and without
such consent any attempted transfer shall be null and void and of no effect. 
This Agreement shall inure to the benefit of and be binding upon the Company and
the Executive, their respective successors, executors, administrators, heirs and
permitted assigns.  In the event of the Executive’s death after a Terminating
Event but prior to the completion by the Company of all payments due him under
Sections 4 and 5 of this Agreement, the Company shall continue such payments to
the Executive’s beneficiary designated in writing to the Company prior to his
death (or to his estate, if the Executive fails to make such designation).  This
Agreement supercedes all prior Agreements, whether written or oral with respect
to the subject matter hereof.  Notwithstanding the foregoing:  (A)  that certain
Employment Letter dated April 15, 1998 by and between the Company and the
Executive, (the “Employment Letter”), shall govern any termination of the
Executive’s employment with the Company (i) prior to the effective date of a
Change in Control or (ii) following the expiration of twelve (12) months after a
Change in Control; this Agreement shall govern in the event of any termination
of Executive’s employment with the Company within twelve (12) months after a
Change in Control; and (B) that certain Non-Disclosure and Non-Competition
Agreement of May 4, 1998 by and between Executive and the Company shall remain
in full force and effect in accordance with its terms.

 

Executive covenants to the Company that during his employment with the Company
and until one (1) year from the date he is no longer employed by the Company,
any affiliate thereof or any successor thereto, he will not in any manner, on
his own behalf, or as a partner, officer, director, employee, agent or entity,
directly or indirectly, induce or attempt to influence any person serving as an
employee of the Company or any successor thereto to leave its employ or hire any
such person.

 

11.           Enforceability.  If any portion or provision of this Agreement
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

12.           Waiver.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party.  The failure of any
party to require the performance of any term or obligation of this Agreement, or
the waiver by any party of any breach of this

 

6

--------------------------------------------------------------------------------


 

Agreement, shall not prevent any subsequent enforcement of such term or
obligation or be deemed a waiver of any subsequent breach.

 

13.           Notices.  Any notices, requests, demands, and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by registered or certified mail, postage prepaid, to the
Executive at the last address the Executive has filed in writing with the
Company, or to the Company at its main office, attention of the Board of
Directors.

 

14.           Effect on Other Plans.  Except as provided in Section 10 hereof,
nothing in this Agreement shall be construed to limit the rights of the
Executive under the Company’s benefit plans, programs or policies.

 

15.           Amendment.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Company.

 

16.           Governing Law.  This is a Massachusetts contract and shall be
construed under and be governed in all respects by the laws of the Commonwealth
of Massachusetts.

 

17.           Obligations of Successors.  In addition to any obligations imposed
by law upon any successor to the Company, the Company will use its commercially
reasonable efforts to require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company by their duly authorized officers and by the Executive, as of the
date first above written.

 

 

COMPANY:

 

 

 

 

ANIKA THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

/s/ William J. Knight

 

 

 

Name:

William J. Knight

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

/s/ Charles H. Sherwood

 

 

Charles H. Sherwood

 

--------------------------------------------------------------------------------